Citation Nr: 0504847	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The service of the appellant's spouse was verified as being 
with the New Philippine Scouts (NPS) from May 1946 to April 
1949.

This appeal arises from an August 2002 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  Although the statement 
of the case issued in August 2003 included the issues of 
service connection for the cause of the veteran's death and 
legal entitlement to accrued benefits, the appellant only 
filed a substantive appeal as to the issue of non-service 
connection pension.  Therefore, the issue of entitlement to 
non-service connection death pension benefits is the sole 
issue before the Board.

It appears that the appellant raised the issue of entitlment 
to dependency and indemnity compensation.  This issue is not 
before the Board and is referred to the RO.


FINDING OF FACT

The veteran had active duty service with the new Philippine 
Scouts enlisted under the authority of Public Law 190, 79th 
Congress from May 1946 to April 1949. 


CONCLUSION OF LAW

The service of the appellant's spouse, consisting of service 
with the new Philippine Scouts enlisted under the authority 
of Public Law 190, 79th Congress, does not constitute active 
duty service for purposes of VA nonservice-connected death 
pension benefits.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2004); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty To Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to appellants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
appellant who files a substantially complete application for 
VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to matters 
in which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (service 
during the Iranian hostage crisis is not a "period of war" 
for purposes of entitlement to nonservice-connected pension 
benefits).  The VCAA recognizes certain circumstances where 
VA will refrain from or discontinue providing assistance.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 3.159 
(d).  When there is extensive factual development in a case, 
and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 
Vet. App. 143, 149 (2001).  

The present case involves a question of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant's spouse had verifying service.  To the extent in 
which the law is dispositive in this case, the VCAA is not 
applicable.  Nevertheless, after reviewing the claims folder, 
the Board finds the claimant has been notified of the 
applicable laws and regulations in an April 2002 letter, 
which set forth the criteria for entitlement to death pension 
benefits. The discussions in the April 2002 letter  and 
August 2003 statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought. The Board notes here that 
the VCAA letter was sent to the appellant prior to the August 
2002 rating decision from which the present appeal arises.  
See Pelegrini v. Principi, (CITE).  Moreover, in the VCAA 
letter and the statement of the case, the appellant was 
effectively furnished notice of the types of evidence 
necessary to substantiate her claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Additionally, there has been substantial compliance with the 
assistance provisions set forth in the law and regulation.  
The record in this case includes a marriage certificate, 
death certificate, certificates of honorable discharge from 
the NPS, private medical records, and statements from 
appellant and witness statement.  Appellant has asserted that 
her spouse's service from May 1946 to April 1949 qualifies 
her for nonservice death pension benefits.  She does not 
allege any other service for her spouse.  No additional 
pertinent evidence has been identified by the appellant as 
relevant to the issue on appeal.  Under these circumstances, 
no further search for service records is necessary or any 
action  to assist the appellant with the claim.

II.  Analysis

The appellant is claiming death pension benefits as a spouse 
of a veteran.  Eligibility for VA benefits is based on 
statutory and regulatory provisions that define an 
individual's legal status as a veteran of active military 
service.  38 U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 
C.F.R. §§ 3.1, 3.6 (2004).  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that the 
individual upon whose service benefits are sought is a 
"veteran."  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  See 
Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation and 
dependency and indemnity compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 
3.7(p), 3.40(b) and (c).  Service must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2004).  Active service will be the period certified by 
the service department. 38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

However, under the provisions of 38 C.F.R. § 3.203, the only 
valid evidence of service are documents issued by a United 
States service department.  A determination by the service 
department to this effect is binding on VA.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); Spencer v West, 13 
Vet. App. 376 (2000).  

In her application for death pension benefits, the appellant 
has provided copies of the veteran's Honorary Discharge from 
the NPS, dated in April 1949.  There is also a separation 
qualification record from the United States Army, which shows 
service with the Philippine Scouts from May 1946 to April 
1949.  She also submitted a notice of discharge certificate 
from the Philippine Command Headquarters.  The appellant 
claims no other dates of service for her spouse.

Upon review, the records submitted by the appellant do not 
show recognized service so as to confer eligibility for VA 
pension benefits.  The appellant intimated in her substantive 
appeal and statements received February and April 2004 that 
the records she submitted demonstrate that her spouse did 
serve in the regular United States Army.  She specifically 
noted that the Honorable Discharge Certificate from the 
United States Army supports her claim.  While this document 
appears genuine and issued by the service department, this 
record clearly indicates that the veteran service was in the 
NPS and not the regular United States Army.  No other 
document of record indicates that appellant's spouse served 
with any service organization other than the NPS, from May 
1946 to April 1949.  

The Board notes that appellant's spouse is recognized for his 
service and she is entitled to spouse benefits for his 
service under the law.  However, his recognized service does 
not afford her eligibility for VA death pension benefits 
under the law.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 
3.40(b) and (c).  While the Board sympathizes with the 
appellant's position, VA is does not have the authority to 
alter the service department records or change the laws 
pertaining to entitlement to the rights authorized by 
Congress.  See Spencer and Duro, supra.  

The Board finds, therefore, that the appellant's spouse has 
no qualifying service in the United States Armed Forces, and 
that he is not a "veteran" for VA benefits purposes under 
the laws administered by VA.  As the law and not the evidence 
of record is dispositive in this case, the claim must be 
denied because of the lack of legal entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

The claim of entitlement to basic eligibility for VA non-
service connection death pension benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


